 rIn the Matter of FIRST NATIONAL STORES, INC. PROVIDENCE DIVISIONandINDUSTRIAL UNION AND MERCANTILE BENEFICIAL ASSOCIATIONOF PROVIDENCE,RHODE ISLANDCase No. R-1957SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 27, 1940On August 24, 1940, the National Labor, Relations Board, hereincalled the Board, issued its Decision and Direction of Elections inthe above-entitled proceeding."Pursuant to the Direction of Elec-tions, elections by secret ballot were conducted on September 11,1940, under the direction and supervision of the Regional Directorfor the First Region (Boston, Massachusetts).On September 12,1940, the Regional Director, acting pursuant to Article III, Section9, of National Labor Relations Board Rules and Regulations-Series2, as amended, issued and duly served upon the parties his ElectionReport.No obj,ections,to the conduct of the ballot or to the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :The Employees in the Massachusetts and Connecticut Areas of theProvidence Division of the CompanyTotal number'of eligible voters------------------------------297Total number of ballots voted for the Industrial Union andMercantileBeneficialAssociationofProvidence,RhodeIsland----------------------------------------------------185Total number of ballots voted against the Industrial Union andMarcantileBeneficialAssociationofProvidence,RhodeIsland ---------------------------------------------------38Number of challenged ballots----------------------------2Number of blank ballots------------------------------------0Number of void ballots----------------------------------- _0Total number of ballots cast--------------------------------225326 N L R B 1 27527 N. L.R. B., No. 106.518 FIRSTNATIONALFOODSTORES,INC., PROVIDENCE DIVISION519The Employees in the Rhode Island Area of the Providence Divisionof the CompanyTotal number of eligible voters----------------------------- 736Total Number of ballots voted for the Amalgamated Meat Cut-ters and Butcher Workmen of North America, Local 328,A. F. of L------------------------------------------------ 381Total number of ballots voted for Industrial Union and Mercan-tileBeneficial Association of Providence, Rhode Island----- 272Total number of ballots cast for neither---------------------5Number of challenged ballots--------------------------------16Number of blank ballots------------------------------------0Number of void ballots-------------------------------------0Total number of ballots cast-------------------------------674In its Decision and Direction of Elections the Board made nodetermination of appropriate unit, stating that the employees in eachof the voting groups, respectively, might properly constitute sepa-rate appropriate units, or might function as parts of a single unit,and that the determination of appropriate unit or units would dependon the outcome of the elections.The Board further stated that itwould certify, the 'union, if any,' designated by a majority of theemployees in each voting group f:s the exclusive representative thereof.Upon- the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that all retail store employees in the Massachusetts andConnecticut areas of the Providence Division of the Company, in-cluding store managers and part-time clerks, but excluding super-visors, superintendents, executives, office employees, and order boys,constitute a unit appropriate for the purposes of collective bargain-ing,'and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining, and otherwise effectuate the policies of-the Act.We find that all retail store employees in the Rhode Island areaof the Providence Division of the Company, including store managersand part-time clerks, but excluding supervisors, superintendents, ex'ecutives, office employees, and order boys, constitute a unit appro-priate for the purposes of collective bargaining, and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining, and other-wise effectuate the policies of the Act.Upon the basis of the above findings of fact, and -upon the entirerecord in the case, the Board makes the following : 520DECISIONS OF NATIONAL LABOR RELATIONS -BOARDSUPPLEMENTAL CONCLUSIONS OF LAWAll retail store employees in the Massachusetts and Connecticutareas of the Providence Division of the Company,including storemanagers and part-time clerks, but excluding supervisors,superin-tendents,executives,office employees,and order boys, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act.All retail store employees in the Rhode Island area of the Provi-dence Division of the Company,including store managers and part-time clerks,but excluding supervisors,superintendents,executives,office employees,and order boys, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,49 Stat. 449,and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2,-as amended,IT IS HEREBY CERTIFIED that Industrial Union and Mercantile Bene-ficial Association of Providence,Rhode Island, has been designatedand selected by a majority of the retail store employees in the Massa-chusetts and Connecticut areas of the Providence Division of theCompany as their representative for the purposes of collective bar-gaining, and that, pursuant to the provisions of Section 9 (a) of theNational Labor Relations Act, Industrial Union and MercantileBeneficial Association of Providence,Rhode Island, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment.IT IS FURTHER CERTIFIED that Amalgamated Meat Cutters andButcherWorkmen of North America, Local 328, has been desig-nated and selected by a majority of all retail store employees in theRhode Island area of the Providence Division of the Company astheir representative for the purposes of collective bargaining, andthat, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, Amalgamated Meat Cutters and Butcher Work-men of North America,Local 328, is the exclusive representative ofall such employees for the purposes of collective bargaining in re-spect to rates of pay, wages,hours of employment,and otherconditions of employment.-I